MEMORANDUM **
Chun Hua Xue, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) denial of his claims for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
We review for substantial evidence and will reverse the BIA’s determination only if the petitioner shows that the evidence compels such a result. Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997). Here, substantial evidence supports the IJ’s finding that the mistreatment Xue suffered at the hands of the local Chinese police was on account of a land dispute with his neighbor, and not on account of Xue’s actual or imputed political opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 *198S.Ct. 812, 117 L.Ed.2d 88 (1992) (holding that a petitioner must provide “some evidence” of the persecutors’ motives that would compel a reasonable factfinder to find that he was persecuted “because of ... political opinion”).
By failing to qualify for asylum, Xue necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003). Finally, because Xue did not present the CAT claim in his appeal to the BIA, it cannot be addressed in this court. See, e.g., Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.